Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the continuation application filed on February 2, 2021. Claims 1-20 are currently pending and have been examined.

Priority
This application discloses and claims only subject matter disclosed in prior application no 15998417, filed August 15, 2018, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 2, 2021 has been considered and initialed copy of the 1449 is hereby attached.

Specification
The abstract of the disclosure is objected to because the abstract is over 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case, claim 1-18 are directed to an apparatus, claim 19 is directed to a process, and claim 20 is directed to a product by process.

Claims 1, 19 and 20 are directed to the abstract idea of three party transaction fraud analysis and processing which is grouped under fundamental economic practices or principles and commercial or legal interactions subgroupings within certain methods of organizing human activity in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claims 1, 19 and 20 recite “receive, …, a request to initiate a data transfer from a first account of a first entity to a second account of a second entity different from the first entity”, “send, …, a request to initiate a first data transfer from the first account of the first entity to an intermediary account of an intermediate entity different from the first entity and the second entity”, “after a threshold duration from a time at which the request to initiate the first data transfer was sent and while the first data transfer is in flight”, “receive transaction data for the first account of the first entity for the threshold duration and fraud risk data concerning one or both of the first entity and the second entity”, “determine a likelihood that the first data transfer fails without completion based on predetermined authorization criteria, wherein the predetermined authorization criteria are based on ….”, “determine whether the likelihood that the first data transfer fails without completion after being initiated is below a data transfer failure threshold”, “in response to a determination that the likelihood that the first data transfer fails without completion is below the data transfer failure threshold, sending, …, a request to initiate a second data transfer from the intermediary account to the second account”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a processor, a communication system”, “a communications network”, “a memory”, “a data transfer server”, “an application server” represent the use of a computer as a tool to perform an abstract idea and/or do no more than generally link the abstract idea to a particular technological environment or field of use (see MPEP 2106.05 (f), (h)). Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. implement) the acts of three party transaction fraud analysis and processing. As such, the additional elements do not integrate the abstract idea into a practical application.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of three party transaction fraud analysis and processing using computer technology (e.g. a processor, see specification as filed, ¶ 118). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I), (A), (f), & (h)).

Hence claims 1, 19, and 20 are not patent eligible.

As per dependent claims 7-11 and 14-18, these claims further define the abstract idea noted in claim 1. Furthermore, the dependent claims do not recite any additional elements. As such, the dependent claims 7-11 and 14-18 are similarly not patent eligible under the two step subject matter eligibility analysis of 2019 PEG October update.

As per dependent claims 2-6 and 12-13, the dependent claims recite the additional elements of “a risk assessor server”, “a data verifier server”, “a database of the application server”. The additional elements are considered to be mere instructions to implement an abstract idea on a computer, merely uses a computer as a tool to perform an abstract idea, or are mere insignificant extra-solution activity when considered for patent eligibility under Prong Two of Step 2A. (See MPEP 2106.05(I)(A)(f), (g) & (h)). Even in combination, these additional elements do not integrate the abstract idea into a practical application. Furthermore, in step 2B, as noted above, the additional elements are also determined to be mere instructions to implement the abstract idea on a computer, merely uses a computer as a tool to perform the abstract idea, or are mere insignificant extra-solution activity. (See MPEP 2106.05(I)(A)(f), (g) & (h)). In addition, the dependent claims include no indication that they involved an ordered combination of steps that are enough to indicate that the dependent claims include material that amounts to be significantly more that the abstract idea. For these reasons, there is no inventive concept in the dependent claims, and thus the dependent claims are not patent eligible (MPEP 2106.05(I)(A)(f), (g) & (h)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-7, 9-10, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20070073618 A1 (Yu) in view of US 20160232534 A1 (Lacey).

As per claims 1, 19, and 20, Yu teaches,
an application server (FIG. 1, item 112).
a processor (FIG. 6, item 502, ¶ 77),
a communication system coupled to the processor for communication over a communications network (FIG. 6, items 520, 526, ¶ 77, 79), 
a memory coupled to the processor, the memory having tangibly stored thereon executable instructions that, in response to execution by the processor, cause the server to (FIG. 6, items 504, 524, ¶ 77, 78),
receive, over the communications network (FIG. 1, item 114), a request to initiate a data transfer (¶ 51 “intent to purchase”) from a first account of a first entity to a second account of a second entity different from the first entity (¶ 28),
send, to a data transfer server (FIG. 1, item 112) over the communications network, a request to initiate a first data transfer (¶ 51) from the first account of the first entity to an intermediary account of an intermediate entity different from the first entity and the second entity (¶ 28), 
after a threshold duration from a time at which the request to initiate the first data transfer was sent and while the first data transfer is in flight (¶ 36)
receive transaction data for the first account of the first entity (¶ 28) for the threshold duration (¶ 36) and fraud risk data concerning one or both of the first entity and the second entity (¶ 32),
determine a likelihood that the first data transfer fails without completion based on predetermined authorization criteria (¶ 33), wherein the predetermined authorization criteria are based on whether a data transfer matching the first data transfer is found in the transaction data for the first account (¶ 45 “transaction specific table”) for the threshold duration (¶ 36), a balance of the first account (¶ 25 “account balances”), the fraud risk data concerning one or both of the first entity and the second entity (¶ 32), historical transaction data for a plurality of data transfers for a plurality of entities (¶ 37 “trace transactions”) and historical fraud risk data for a plurality of data transfers for a plurality of entities (¶ 39 “the risk model assessment for each seller”),
sending, to the data transfer server over the communications network, a request to initiate a second data transfer from the intermediary account to the second account (FIG. 4, item 340, ¶ 53).

Yu does not explicitly teach, however, Lacey teaches,
determine whether the likelihood that the first data transfer fails without completion after being initiated is below a data transfer failure threshold (¶ 248 “a threshold for non-fraudulent activity”),
in response to a determination that the likelihood that the first data transfer fails without completion is below the data transfer failure threshold (¶ 248 “release the previously held transaction).
It would have been obvious to one of ordinary skill in the art as of the effective file date to modify fraud risk analysis associated with three party transaction of Yu to include transaction failure threshold determination of Lacey in order to reduce time and costs associated with fraud analysis (see Lacey, ¶ 18).

Yu also teaches,
a non-transitory machine-readable medium (FIG. 6, item 522).

As per claim 2, combination of Yu and Lacey teach all the limitations of claim 1. Yu also teaches, 
request, from a risk assessor server (¶ 29 “third party risk analysis providers”) over the communications network, the fraud risk data concerning one or both of the first entity and the second entity (¶ 29),
receive, from the risk assessor server over the communications network, the fraud risk data concerning one or both of the first entity and the second entity (¶ 29).

As per claim 3, combination of Yu and Lacey teach all the limitations of claim 1. Yu also teaches,
request, from a data verifier server over the communications network, first  provisioning data specifying how to perform a data transfer from the first account of the first entity (¶ 29 “evaluate the risk level … processing the payment transaction based on the evaluation results”),
receive, from the data verifier server over the communications network, the first provisioning data (¶ 29 “The results of the evaluation are passed back”).
As per claim 5, combination of Yu and Lacey teach all the limitations of claim 1. Yu also teaches,
after a threshold duration from a time at which that the request to initiate the first data transfer was sent and while the first data transfer is in flight (¶ 36),
request, from the data verifier server over the communications network, second provisioning data specifying how to perform a data transfer to the second account of the second entity (¶ 37 “continuously (or on a periodic basis) trace transactions”),
receive, from the data verifier server over the communications network, the second provisioning data (¶ 37 “the variable time or variable amount release may dynamically change”).

As per claim 6, combination of Yu and Lacey teach all the limitations of claim 1. Yu also teaches,
wherein the data verifier server is distinct from the application server (FIG. 1, item 128 “application server(s)”, ¶ 29 “one or more third party risk analysis providers”).

As per claim 7, combination of Yu and Lacey teach all the limitations of claim 1. Yu also teaches,
determine whether a data transfer matching the first data transfer for the  threshold duration is found in the transaction data for the first account by comparing an amount, a direction, and a description of the first data transfer and the transaction data for the first account of the first entity (¶ 45 “a record for the specific transaction (e.g., a purchase transaction) under consideration in the risk model”) for the threshold duration (¶ 35, 36).

As per claim 9, combination of Yu and Lacey teach all the limitations of claim 1. Yu also teaches,
determine the likelihood that the first data transfer fails without completion after being initiated based on predetermined authorization criteria, in response to execution by the processor, cause the application server to (¶ 33 “The risk model 147 may produce a consolidated risk response … that service should be denied”),
determine whether the following conditions have been met (¶ 33),
(viii) a status of a data transfer matching the first data transfer meets status criteria (¶ 33 “recommended restrictions on disbursing funds”),
wherein it is determined that the likelihood that the first data transfer fails without completion after being initiated is greater than or equal to the data transfer failure  threshold in response to a determination that any one of the previous (¶ 33).

As per claim 10, combination of Yu and Lacey teach all the limitations of claims 1 and 9. Yu also teaches,
wherein the fraud risk criteria is dependent on a type and/or size of the first data transfer, an amount and/or type of the fraud risk data, and an identity of the first entity (¶ 45).

As per claim 17, combination of Yu and Lacey teach all the limitations of claim 1. Yu also teaches,
wherein the data transfers comprise financial transactions (¶ 14, transfer payment to a seller”).

As per claim 18, combination of Yu and Lacey teach all the limitations of claim 1. Yu also teaches,
wherein the data transfer information comprises transaction information (¶ 29 “receives information from the transaction facility”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Lacey in further view of US 8639629 B1 (Hoffman).

As per claim 4, combination of Yu and Lacey teach all the limitations of claims 1 and 3.
Yu does not explicitly teach, however, Hoffman teaches,
receive, from the data verifier server, a token identifying the first entity (col. 2, lines 5-25 “nexus access token”),
request, from the data verifier server, identifying information of the first account (col. 2, lines 5-25 “verification data”), wherein the token is provided with the request as authorization to obtain the identifying information of the first account (col. 2, lines 5-25 “accessing financial accounts”),
receive, from the data verifier server, identifying information of the first account (col. 3, lines 45-67 “unique financial account identifier”).
It would have been obvious to one of ordinary skill in the art as of the effective file date to modify fraud risk analysis associated with three party transaction of Yu to include token based account access of Hoffman in order to provide real time processing of financial transaction using a token (see Hoffman, col. 1, line 66 - col. 2, line 2).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Lacey in further view of US 20110276473 A1 (Blok).

As per claim 8, combination of Yu and Lacey teach all the limitations of claim 1.
Yu does not explicitly teach, however, Blok teaches,
wherein the threshold duration is 1 or 2 business days (¶ 48 “the holding period may be approximately one day”).
It would have been obvious to one of ordinary skill in the art as of the effective file date to modify fraud risk analysis associated with three party transaction of Yu to include a single day hold period of Blok in order to provide balanced control of funds to parties to the transaction (see Blok, ¶ 4).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Lacey in further view of US 20030233319 A1 (Lawrence).

As per claim 11, combination of Yu and Lacey teach all the limitations of claim 1.
Yu does not explicitly teach, however, Lawrence teaches,
determine a country and/or financial institution associated with the first account based on account information for the first account (¶ 33),
determine the predetermined authorization criteria based on the determined country and/or financial institution associated with the first account (¶ 35, 40).
It would have been obvious to one of ordinary skill in the art as of the effective file date to modify fraud risk analysis associated with three party transaction of Yu to include jurisdiction based authorization criteria of Lawrence in order to manage risk associated with a wire transfer of money (see Lawrence, ¶ 10).

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Lacey in further view of US 20020152162 A1 (Eda).

As per claim 12, combination of Yu and Lacey teach all the limitations of claim 12.
Yu does not explicitly teach, however, Eda teaches,
receive from the second entity a request to generate a data transfer instruction (¶ 137),
generate the data transfer instruction using application data stored in a database of the application server (¶ 137),
notify the first entity of the generated data transfer instruction (¶ 137).
It would have been obvious to one of ordinary skill in the art as of the effective file date to modify fraud risk analysis associated with three party transaction of Yu to provide receiving party interactivity with the escrow system of Eda in order to enable the buyer to specify the escrow bank (see Eda, par. 8).

As per claim 13, combination of Yu, Lacey, and Eda teach all the limitations of claims 1 and 12.
Yu does not explicitly teach, however, Eda teaches,
wherein the executable instructions to notify the first entity of the generated data transfer instruction, in response to execution by the processor, cause the application server to (¶ 137),
send an electronic message to a message address of the first entity stored in the database of the application server, the electronic message including the generated data transfer instruction or a notification of the generation of the data transfer instruction (¶ 137).
It would have been obvious to one of ordinary skill in the art as of the effective file date to modify fraud risk analysis associated with three party transaction of Yu to provide receiving party interactivity with the escrow system of Eda in order to enable the buyer to specify the escrow bank (see Eda, par. 8).

As per claim 14, combination of Yu, Lacey, and Eda teach all the limitations of claims 1, 12, and 13.
Yu does not explicitly teach, however, Eda teaches,
wherein the data transfer instruction comprises an invoice (¶ 85).
It would have been obvious to one of ordinary skill in the art as of the effective file date to modify fraud risk analysis associated with three party transaction of Yu to provide receiving party interactivity with the escrow system of Eda in order to enable the buyer to specify the escrow bank (see Eda, par. 8).

As per claim 15, combination of Yu, Lacey, and Eda teach all the limitations of claims 1, 12, and 13.
Yu does not explicitly teach, however, Eda teaches,
wherein the electronic message is an email message or in-application notification (¶ 137).
It would have been obvious to one of ordinary skill in the art as of the effective file date to modify fraud risk analysis associated with three party transaction of Yu to provide receiving party interactivity with the escrow system of Eda in order to enable the buyer to specify the escrow bank (see Eda, par. 8).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Lacey in further view of US 20140032399 A1 (Gonthier).

As per claim 16, combination of Yu and Lacey teach all the limitations of claim 1. Yu also teaches,
wherein the executable instructions, in response to execution by the processor, cause the application server to (¶ 77, 78).

Yu does not explicitly teach, however, Gonthier teaches,
in response to success or failure of the requested data transfer from the first account of the first entity to the second account of the second entity (¶ 102), send an electronic message to a message address of the first entity (FIG. 3, ¶ 47, 48), the electronic message including a notification of success or failure of the requested data transfer (¶ 93, 103).
It would have been obvious to one of ordinary skill in the art as of the effective file date to modify fraud risk analysis associated with three party transaction of Yu to include a failure or success notification of Gonthier in order to lessen overhead associated with transaction system (see Gonthier, ¶ 45).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        /DAVID P SHARVIN/Primary Examiner, Art Unit 3692